Exhibit 10.1


EMPLOYMENT AGREEMENT


P R E A M B L E


This Employment Agreement defines the essential terms and conditions of our
employment relationship with you.  The subjects covered in the Agreement are
vitally important to you and to the Company.  Thus, you should read the document
carefully and ask any questions before signing the Agreement.


This EMPLOYMENT AGREEMENT between John P. Groetelaars (“Executive”) and Hill‑Rom
Holdings, Inc. (“Company”) is dated this  24th day of April 2018 and effective
as of the 14th day of May 2018.


W I T N E S S E T H:


WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical‑related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;


WHEREAS, the Company is willing to employ Executive in an executive or
managerial position and Executive desires to be employed by the Company in such
capacity based upon the terms and conditions set forth in this Agreement;


WHEREAS, in the course of the employment contemplated under this Agreement, it
will be necessary for Executive to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and


WHEREAS, the Company and Executive (collectively referred to as the “Parties”)
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company’s
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company;


NOW THEREFORE, in consideration of Executive’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Executive and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:



1.
Employment.  As of May 14, 2018, Executive’s first date of employment with the
Company as determined by, and reflected in a resolution adopted by, the Board of
Directors of the Company (“Start Date”), the Company agrees to hire Executive
as, and Executive agrees to serve as, President and Chief Executive Officer,
reporting to the Board of Directors of the Company.  The Company shall assign
Executive, and Executive agrees to perform, all duties and responsibilities
traditionally assigned to, or falling within the normal responsibilities of, an
individual employed as President and Chief Executive Officer of the Company. 
Executive also agrees to perform any and all additional duties or
responsibilities consistent with such position as may be assigned by the Board
of Directors of the Company in its sole discretion.

 

--------------------------------------------------------------------------------

 

2.
Efforts and Duty of Loyalty.  During the term of employment with the Company,
Executive covenants and agrees to exercise reasonable efforts to perform all
assigned duties in a diligent and professional manner and in the best interest
of the Company.  Executive agrees to devote his full working time, attention,
talents, skills and efforts to further the Company’s business interests. 
Executive agrees not to engage in any outside business activity, whether or not
pursued for gain, profit or other pecuniary advantage, without the express
written consent of the Company other than managing his own or his families
personal assets and investments.  Executive shall act at all times in accordance
with the Company’s Code of Ethical Business Conduct, and all other applicable
policies which may exist or be adopted by the Company from time to time. 
Executive may serve on other boards of directors as shall not interfere with the
proper performance of his duties and obligations hereunder consistent with the
Company’s Corporate Governance Standards for Board of Directors and applicable
laws, with the prior consent of the Company.  The Company’s Board of Directors
has appointed Executive to the Board of Directors of the Company on the date of
this Agreement subject to the requirement that he stand for re-election at the
next annual meeting of shareholders of the Company at which he otherwise would
have been required under the Company’s Articles of Incorporation or Bylaws to
stand for re-election. Executive shall not be entitled to receive compensation
for his service as a member of the Board of Directors of the Company.




3.
At-Will Employment.  Subject to the terms and conditions set forth below,
Executive specifically acknowledges and accepts such employment on an “at-will”
basis and agrees that both Executive and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this Agreement. 
Executive acknowledges that nothing in this Agreement is intended to create, nor
should be interpreted to create, an employment contract for any specified length
of time between the Company and Executive.




4.
Compensation.  For all services rendered by Executive on behalf of, or at the
request of, the Company, in his capacity as President and Chief Executive
Officer of the Company, Executive shall be compensated as follows from and after
the Start Date, subject to withholding for payment of any and all applicable
federal, state and local payroll and withholding taxes.




(a)
Base Salary.  For the services performed by him under this Agreement, the
Company shall pay Executive a base salary of one million dollars ($1,000,000)
per year, pro-rated for the period during which Executive serves (“Base
Salary”).  The Base Salary shall be paid in the same increments as the Company’s
normal payroll, but no less frequently than monthly and prorated for any period
less than a full month.  Executive’s Base Salary shall be reviewed at least
annually during the regular, annual review cycle which historically has taken
place during the month of November.

 
2

--------------------------------------------------------------------------------

 

(b)
STIC Bonus.  The Executive will be eligible for annual incentive compensation,
payable solely at the discretion of the Board of Directors of the Company,
pursuant to the Company’s existing Incentive Compensation Program or any other
program as the Company may establish from time to time in its sole discretion. 
For each fiscal year, the annual performance bonus target will be not less than
100% of base salary earned during such fiscal year.  Bonus will be based upon
the performance measures and objectives established by the Board from time to
time, but ultimately subject to the Compensation and Management Development
Committee’s (“CMDC”) discretion.  Minimum bonus will be 0% of target and maximum
bonus will be 200% of target.




(c)
Long-Term Incentive Plan.  The Executive will be eligible to participate in the
long-term incentive plan in place at the time and as authorized by the CMDC, at
the time of the normal equity grant, with an annual target value of 400% of base
salary, beginning November 2018. The Award is expected to be comprised of stock
options, restricted stock units and performance share units, in combination or
exclusively, realizing the proportional mix may change over time in consultation
with the Executive and the Board.




(d)
Initial Equity Grant. The Executive will also receive an initial equity grant on
the Start Date, to be comprised of (i) $2,000,000 of performance share units,
vesting during the performance period ending on September 30, 2020, in
accordance with the form of Company’s Performance-Based Restricted Stock Unit
Award Agreement used for FY 2018; (ii) $1,000,000 of restricted stock units
cliff vesting on the day after the third anniversary of the date of grant, in
accordance with the form of Company’s Restricted Stock Unit Award Agreement used
for FY 2018; and (iii) $1,000,000 of nonqualified stock options, with a per
share exercise price equal to fair market value, valued on the grant date using
the Binomial Lattice valuation method applied consistent with past practice,
vesting annually over four years from the date of grant, in accordance with the
form of Company’s Non-Qualified Stock Option Award Agreement used for FY 2018.




(e)
Sign-On Equity Grant.  Executive shall receive a one-time award of non-qualified
stock options on the Start Date with a value on such date of one million two
hundred thousand dollars ($1,200,000) with a per share exercise price equal to
fair market value, valued on the grant date using the Binomial Lattice valuation
method applied consistent with past practice, vesting annually over three years
from the date of grant, subject to the terms of the Company’s Stock Incentive
Plan.  Notwithstanding the foregoing, the stock option grant will vest upon any
termination of Executive’s employment other than (i) a termination by the
Company for Cause or (ii) by the Executive without Good Reason. Such stock
option grant shall be made pursuant to the Hill-Rom Holdings, Inc. stock option
award agreement in the form attached hereto as Exhibit A providing the terms and
additional details regarding Executive’s one-time award.

 
3

--------------------------------------------------------------------------------

 

(f)
Relocation.  Executive will be compensated for his temporary housing costs of up
to $10,000 per month for a period of five months.  If Executive voluntarily
terminates employment with Hill-Rom without Good Reason within eighteen (18)
months of the Start Date, Executive will be responsible to reimburse the Company
in full for all relocation benefits paid.




(g)
Retirement Plans.  Commencing on the Start Date, Executive will be entitled to
participate in the Company’s retirement plans (401(k) Savings Plan and
Supplemental Executive Retirement Plan) consistent with the plans, programs or
policies available to other senior officers of the Company and subject to
satisfaction of any applicable eligibility requirements.




(h)
Other Benefits.  Commencing on the Start Date, Executive will be entitled to
participate in and receive such additional benefits and perquisites, including
health and welfare benefits (including an annual Company-paid Executive physical
examination and reimbursement for tax preparation and financial planning
services) as are available to other senior officers of the Company. Executive
will be entitled to 26 days of paid time off.




5.
Changes to Compensation.  Notwithstanding anything contained herein to the
contrary, Executive acknowledges that the Company specifically reserves the
right to make changes to Executive’s compensation in its sole discretion
including, but not limited to, modifying or eliminating a compensation
component.  The Parties agree that such changes shall be deemed effective
immediately and a modification of this Agreement unless, within thirty (30) days
after receiving notice of such change, Executive exercises his right to
terminate this Agreement without cause or for “Good Reason,” as provided below
in Paragraphs 9 and 11.




6.
Direct Deposit.  As a condition of employment, and within thirty (30) days of
the Start Date of this Agreement, Executive agrees to make all necessary
arrangements to have all sums paid pursuant to this Agreement direct deposited
into one or more bank accounts as designated by Executive.




7.
Predecessor Employers.  Except as otherwise disclosed in writing to the
Compensation Committee of the Board prior to the date hereof Executive warrants
that he is not a party to any contract, restrictive covenant, or other agreement
purporting to limit or otherwise adversely affecting his ability to secure
employment with any third party.  Alternatively, should any such agreement
exist, Executive warrants that the contemplated services to be performed
hereunder will not violate the terms and conditions of any such agreement.

 
4

--------------------------------------------------------------------------------

 

8.
Restricted Duties.  Executive agrees not to disclose, or use for the benefit of
the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed him not to disclose or
use such confidential or proprietary information.  Based on his understanding of
the anticipated duties and responsibilities hereunder, Executive acknowledges
that such duties and responsibilities will not compel the disclosure or use of
any such confidential and proprietary information.

 

9.
Termination Without Cause.  The Parties agree that either party may terminate
this employment relationship at any time, without cause, upon sixty days’
advance written notice or, if terminated by the Company, pay in lieu of notice
(hereinafter referred to as “notice pay”).  In such event, Executive shall only
be entitled to such compensation, benefits and perquisites that have been paid
or fully accrued as of the effective date of his separation and as otherwise
explicitly set forth in this Agreement.  However, in no event shall Executive be
entitled to notice pay if Executive is eligible for and accepts severance
payments pursuant to the provisions of Paragraphs 16 and 17, below.  Notice pay
shall be paid as if the Executive remained on payroll, subject to Paragraph 14
hereof.




10.
Termination With Cause.  Executive’s employment may be terminated by the Company
at any time “for cause” without notice or prior warning.  For purposes of this
Agreement, “cause” shall mean the Company’s good faith determination that
Executive has:




(a)
Acted with gross neglect or willful misconduct in the discharge of his duties
and responsibilities, or continuously refused to follow or comply with the
lawful direction of the Board of Directors of the Company or the material terms
and conditions of this Agreement, provided such refusal is not based primarily
on Executive’s good faith compliance with applicable legal or ethical standards.




(b)
Engaged in fraudulent, unethical, or illegal conduct in the performance of his
duties that causes, or in the Board of Directors’ reasonable opinion has the
potential to cause, the Company or its directors significant embarrassment or
ridicule;




(c)
Willfully violated a material requirement of any written Company policy or
procedure, specifically including a violation of the Company’s Code of Ethics or
Employee Handbook that has been previously provided to Executive;




(d)
Willfully disclosed without proper authorization any material trade secrets or
other material Confidential Information (as defined herein); or




(e)
Engaged in any act that constitutes a breach of fiduciary duty under Indiana
law.

 
5

--------------------------------------------------------------------------------

 
Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Executive’s employment, effective immediately, by
providing notice thereof to Executive without further obligation to him other
than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as “Accrued
Obligations”), which shall be paid in accordance with the Company’s past
practice and applicable law.  To the extent any violation of this Paragraph is
capable of being promptly cured by Executive (or cured within a reasonable
period to the Company’s satisfaction), the Company agrees to provide Executive
with a reasonable opportunity to so cure such defect.  Absent written mutual
agreement otherwise, the Parties agree in advance that it is not possible for
Executive to cure any violations of sub-paragraphs (b), (d) or (f) and,
therefore, no opportunity for cure need be provided in those circumstances. 
Notwithstanding the foregoing, the Company may not terminate the Executive’s
employment for cause unless (A) a determination that cause exists is made and
approved by a majority of the Company’s Board, (B) if the circumstance giving
rise to the issue are capable of being cured the Executive is given at least ten
(10) days’ written notice of the Board meeting called to make such
determination, and (C) the Executive (together with counsel) is given the
opportunity to address the Board at such meeting. The definition of “cause”
applicable to Executive for all purposes shall be no less favorable to the
Executive in any respect than the definition set forth herein.
 

11.
Termination by Executive for Good Reason.  Executive may terminate his
employment and declare this Agreement to have been terminated “without cause” by
the Company (and, therefore, for “Good Reason”) upon the occurrence, without
Executive’s consent, of any of the following circumstances:




(a)
The material diminution of Executive’s duties, responsibilities, authorities or
offices, or the assignment to Executives of duties that are materially
inconsistent with Executive’s position as President and Chief Executive Officer;




(b)
A reduction by the Company in the amount of Executive’s base salary or target
bonus percentage;




(c)
The discontinuation or reduction by the Company of Executive’s participation at
previously existing levels of eligibility in any incentive compensation,
additional compensation or equity programs, benefits, policies or perquisites;
provided, however, that the Company may make such changes and/or reductions
without implicating the provisions of this subsection (c) so long as such
discontinuation or reduction applies to all other senior executives of the
Company and the discontinuation or reduction applies at a level that no less
favorable to Executive than that applicable to all other senior executives of
the Company;




(d)
A change by the Company in the Executive’s reporting structure such that the
Executive is no longer reporting directly to the Board of Directors; or




(e)
The relocation of the Company's principal executive offices or Executive’s place
of work to a location requiring a change of more than 50 miles in Executive’s
daily commute;



A failure by the Company to perform its obligations under this Employment
Agreement, which, in each of subsections (a) and (b) and (c) above, is not
remedied by the Company within thirty (30) days of receipt of written notice of
such event or breach delivered by Executive to the Company within ninety (90)
days of the occurrence of the event.
 
6

--------------------------------------------------------------------------------

 
Any termination of employment by the Executive shall be within sixty (60) days
of the end of the cure period.



12.
Termination Due to Death or Disability.  In the event Executive dies or suffers
a disability (as defined herein) during the term of employment, this Agreement
shall automatically be terminated on the date of such death or disability
without further obligation on the part of the Company other than the Accrued
Obligations (as defined in Section 10) which shall be paid in accordance with
the award agreements, benefits plans, past practice and applicable law.  For
purposes of this Agreement, Executive shall be considered to have suffered a
“disability”:  (i) upon a good faith determination by Company that, as a result
of any mental or physical impairment, Executive is and will likely remain unable
to perform the essential functions of his duties or responsibilities hereunder
on a full-time basis for one hundred eighty (180) days, with or without
reasonable accommodation, or (ii) Executive becomes eligible for or receives any
benefits pursuant to the Company’s long-term disability policy.



Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities as well as the Company’s obligation
to provide reasonable accommodation thereunder.



13.
Reaffirmation.  Upon termination of Executive’s employment for any reason,
Executive agrees, if requested to reaffirm in writing his post-employment
obligation as set forth in this Agreement.




14.
Code Section 409A Notification.  Executive acknowledges that he  has been
advised of the American Jobs Creation Act of 2004, which includes Internal
Revenue Code Section 409A, and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”), and which also significantly
changed the taxation of nonqualified deferred compensation plans and
arrangements.




(a)
The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Code Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
accordance therewith.  If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with the Executive, reform such provision to try
to comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A.  To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 
7

--------------------------------------------------------------------------------

 

(b)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” and with regard to which an exemption from such
section does not apply, such payment or benefit shall be made or provided at the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Executive, and
(B) the date of the Executive’s death (the “Delay Period”).  Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this Section
14 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.




(c)
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.




(d)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation.  In no event shall the timing of Executive’s execution of the
Separation and Release Agreement, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Separation and Release Agreement could be made in
more than one taxable year, payment shall be made in the later taxable year.

 
8

--------------------------------------------------------------------------------

 

15.
Code Section 409A Acknowledgement.  Executive acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for assessing their own risks and liabilities under Code Section
409A that may be associated with any payment made under the terms of this
Agreement or any other arrangement which may be deemed to trigger Code Section
409A.  Further, the Parties agree that each shall independently bear
responsibility for any and all taxes, penalties or other tax obligations as may
be imposed upon them in their individual capacity as a matter or law.




16.
Severance Payments.  In the event Executive’s employment is terminated by the
Company without cause (including by Executive for Good Reason), and subject to
the normal terms and conditions imposed by the Company as set forth herein and
in the attached Separation and Release Agreement (Exhibit B), Executive shall be
eligible to receive severance pay based upon his base salary at the time of
termination for a period of twenty-four (24) months.  Additionally, the Company
shall arrange for the Executive to continue to participate (through COBRA or
otherwise), on substantially the same terms and conditions as in effect for the
Executive (including any active employee contribution) immediately prior to such
termination, in the health and similar welfare benefits provided to the
Executive until the earlier of (i) the end of the 12 month period beginning on
the effective date of termination of the Executive’s employment hereunder, or
(ii) such time as the Executive is eligible to be covered by comparable benefits
of a subsequent employer.  The Executive agrees to notify the Company promptly
if and when he begins employment with another employer and if and when he
becomes eligible to participate in any health or welfare plans of another
employer.  The foregoing severance rights and obligations shall not exist if
Executive voluntarily leaves the Company’s employ without “Good Reason” (as
defined above) or is terminated for “cause” (as defined above).




17.
Severance Payment Terms and Conditions.  No severance pay shall be paid if
Executive voluntarily leaves the Company’s employ without Good Reason, as
defined above, or is terminated for cause.  Any severance pay made payable under
this Agreement shall be paid in lieu of, and not in addition to, any other
contractual, notice or statutory pay or other accrued compensation obligation
(excluding accrued wages and deferred compensation).  Additionally, such
severance pay is contingent upon Executive materially complying with the
restrictive covenants contained herein and executing a Separation and Release
Agreement in the form attached as Exhibit B. Further, the Company’s obligation
to provide severance hereunder shall be deemed null and void should Executive
fail or refuse to execute and deliver to the Company the Separation and Release
Agreement (without modification) within any time period as may be prescribed by
law or, in absence thereof, twenty-one (21) days after the Executive’s Effective
Termination Date.  Except as required by Code Section 409A, the above severance
pay shall be paid in accordance with the Company’s standard payroll practices
(e.g. bi-weekly), except no payment shall be made until after the Separation and
Release Agreement becomes effective and the first payment thereafter shall
include any missed payment.  Notwithstanding the foregoing, if any execution and
revocation period overlap two calendar years, payments will be paid in the
second (2nd) calendar year.  Amounts that are nonqualified deferred compensation
under Code Section 409A that would otherwise be payable during the six (6) month
period immediately following termination shall be paid, with interest, settled,
made, or provided, on the expiration of the Delay Period.  Notwithstanding, the
foregoing Section is subject to the provisions of Code Section 409A.

 
9

--------------------------------------------------------------------------------

 

18.
Assignment of Rights.

 

(a)
Copyrights.  Executive agrees that all works of authorship fixed in any tangible
medium of expression by his during the term of this Agreement relating to the
Company’s business (“Works”), either solely or jointly with others, shall be and
remain exclusively the property of the Company.  Each such Work created by
Executive is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof.  If, for any reason, a Work created by Executive is excluded from
the definition of a “work made for hire” under the copyright law, then Executive
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company.  Executive will execute any documents that the Company deems necessary
in connection with the assignment of such Work and copyright therein.  Executive
will take whatever steps and do whatever acts the Company requests, including,
but not limited to, placement of the Company’s proper copyright notice on Works
created by Executive to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works.  The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.




(b)
Inventions.  Executive agrees that all discoveries, concepts, and ideas, whether
patentable or not, including, but not limited to, apparatus, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements
thereof or know-how related thereto, relating to any present or prospective
product, process, or service of the Company (“Inventions”) that Executive
conceives or makes during the term of this Agreement relating to the Company’s
business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Executive will, without royalty or any other
consideration:




(i)
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;




(ii)
Assign to the Company all of his rights, title, and interests in and to such
Inventions, any applications for United States and foreign Letters Patent, any
United States and foreign Letters Patent, and any renewals thereof granted upon
such Inventions;




(iii)
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign Letters Patent for such Inventions as the Company
may elect; and

 
10

--------------------------------------------------------------------------------

 

(iv)
Execute, acknowledge, and deliver to the Company at the Company’s expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of his inventorship, as may be necessary in the opinion of
the Company, to obtain and maintain United States and foreign Letters Patent
upon such Inventions and to vest the entire rights and title thereto in the
Company and to confirm the complete ownership by the Company of such Inventions,
patent applications, and patents.




19.
Company Property.  All records, files, drawings, documents, data in whatever
form, business equipment (including computers, PDAs, cell phones, etc.), and the
like relating to, or provided by, the Company shall be and remain the sole
property of the Company.  Upon termination of employment, Executive shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company.  De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.  Executive may retain his address books to the extent they
only contain contact information.




20.
Confidential Information.  Executive acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense.  Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know‑how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”).  Executive further acknowledges that, as a result
of his employment with the Company, Executive will have access to, will become
acquainted with, and/or may help develop, such Confidential Information. 
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Executive or wrong doing by any other individual.




21.
Restricted Use of Confidential Information.  Executive agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities.  Except as may be expressly
authorized by the Company in writing, or other than in the course of the
Executive’s employment and for the benefit of the Company, Executive agrees not
to disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party while employed by the Company and for as long
thereafter as such information remains confidential (or as limited by applicable
law).  Further, Executive agrees to use such Confidential Information only in
the course of Executive’s duties in furtherance of the Company’s business and
agrees not to make use of any such Confidential Information for Executive’s own
purposes or for the benefit of any other entity or person.  The foregoing shall
not apply to information that (a) was known to the public prior to its
disclosure to the Executive; (b) becomes generally known to the public
subsequent  to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (c) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).

 
11

--------------------------------------------------------------------------------

 

22.
Acknowledged Need for Limited Restrictive Covenants.  Executive acknowledges
that the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and Executive
relationships, and that Executive will benefit from these efforts.  Further,
Executive acknowledges the inevitable use of, or near-certain influence by his
knowledge of, the Confidential Information disclosed to Executive during the
course of employment if allowed to compete against the Company in an
unrestricted manner and that such use would be unfair and extremely detrimental
to the Company.  Accordingly, based on these legitimate business reasons,
Executive acknowledges each of the Companies’ need to protect their legitimate
business interests by reasonably restricting Executive’s ability to compete with
the Company on a limited basis.




23.
Non-Solicitation.  During Executive’s employment and for a period of 18 months
thereafter, Executive agrees not to directly or indirectly engage in the
following prohibited conduct:




(a)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business on behalf of any
Competitor;




(b)
Attempt on behalf of any Competitor to entice or otherwise cause any third party
to withdraw, curtail or cease doing business with the Company (or any Affiliate
thereof), specifically including customers, vendors, independent contractors and
other third-party entities;




(c)
Except in the course of the Executive’s employment and for the benefit of the
Company to the extent such information is not publicly known, disclose to any
person or entity the identities, contacts or preferences of any customers of the
Company (or any Affiliate thereof), or the identity of any other persons or
entities having business dealings with the Company (or any Affiliate thereof);




(d)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the effective date of Executive’s separation to terminate such
relationship with the Company (or any Affiliate thereof);

 
12

--------------------------------------------------------------------------------

 

(e)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry, provided that the provisions of this Section
(e) shall not apply to generalized solicitations not targeted specifically at
Company employees;




(f)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; other than by way of
long term retirement plans; or




(g)
Otherwise attempt on behalf of any Competitor to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.




24.
Limited Non-Compete.  For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Executive agrees during the
Relevant Non‑Compete Period not to directly or indirectly engage in the
following competitive activities:




(a)
Executive shall not have any ownership interest in, work for, advise, consult,
or have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Executive provides written
notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;




(b)
Executive shall not engage in any research, development, production, sale or
distribution of any Competitive Products on behalf of a Competitor;




(c)
Executive shall not market, sell, or otherwise offer or provide any Competitive
Products within any Geographic Territory on behalf of a Competitor;




(d)
Executive shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company on behalf of a Competitor.




25.
Non-Compete Definitions.  For purposes of this Agreement, the Parties agree that
the following terms shall apply:




(a)
“Affiliate” includes any parent, subsidiary, joint venture, sister company, or
other entity controlled, owned, managed or otherwise associated with the
Company;




(b)
“Assigned Customer Base” shall include all accounts or customers formally
assigned to Executive within a given territory or geographical area or contacted
by him at any time during the eighteen (18) month period preceding Executive’s
date of separation;

 
13

--------------------------------------------------------------------------------

 

(c)
“Competitive Products” shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;




(d)
“Competitor” shall mean the list of companies on Exhibit C, which can be changed
at any time prior to 90 days before termination of employment by or of Executive
by written notice to Executive, so long as the list does not exceed fifteen (15)
companies and each of which is a material competitor of the Company.




(e)
“Geographic Territory” shall include any territory in which the Company has
provided any services or sold any products at any time during the eighteen (18)
month period preceding Executive’s date of separation;




(f)
“Relevant Non-Compete Period” shall include the period of Executive’s employment
with the Company as well as a period of 18 months after such employment is
terminated, regardless of the reason for such termination; provided, however,
that this period shall be reduced to the greater of (i) twelve (12) months or
(ii) the total length of Executive’s employment with the Company, including
employment with any parent, subsidiary or affiliated entity, if such employment
is less than eighteen (18) months;




(g)
“Directly or indirectly” shall be construed such that the foregoing restrictions
shall apply equally to Executive whether performed individually or as a partner,
shareholder, officer, director, manager, Executive, salesperson, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.




26.
Consent to Reasonableness.  In light of the above-referenced concerns, including
Executive’s knowledge of and access to the Companies’ Confidential Information,
Executive acknowledges that the terms of the foregoing restrictive covenants are
reasonable and necessary to protect the Company’s legitimate business interests
and will not unreasonably interfere with Executive’s ability to obtain alternate
employment.  As such, Executive hereby agrees that such restrictions are valid
and enforceable, and affirmatively waives any argument or defense to the
contrary.  Executive acknowledges that this limited noncompetition provision is
not an attempt to prevent Executive from obtaining other employment in violation
of IC § 22-5-3-1 or any other similar statute.  Executive further acknowledges
that the Company may need to take action, including litigation, to enforce this
limited non-competition provision, which efforts the Parties stipulate shall not
be deemed an attempt to prevent Executive from obtaining other employment.

 
14

--------------------------------------------------------------------------------

 

27.
Survival of Restrictive Covenants.  Executive acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Executive’s employment for any reason.  Executive further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief.  Rather, Executive acknowledges that such obligations are independent
and separate covenants undertaken by Executive for the benefit of the Company.




28.
Post-Termination Notification.  For the duration of his Relevant Non-Compete
Period or other restrictive covenant period, which ever is longer, Executive
agrees to promptly notify the Company no later than five (5) business days of
his acceptance of any employment or consulting engagement.  Such notice shall
include sufficient information to ensure Executive compliance with his
non-compete obligations and must include at a minimum the following
information:  (i) the name of the employer or entity for which he is providing
any consulting services; (ii) a description of his intended duties as well as
(iii) the anticipated start date.  Such information is required to ensure
Executive’s compliance with his non-compete obligations as well as all other
applicable restrictive covenants and accordingly, such information shall be used
solely for such purpose and shall not be disclosed to any third party without
the prior written consent of the Executive, unless required by law.  Such notice
shall be provided in writing to the Office of Senior Vice President and General
Counsel of the Company at One Prudential Plaza, Suite 1000, 130 East Randolph
Streeet, Chicago, Illinois 60601.  Failure to timely provide such notice shall
be deemed a material breach of this Agreement and entitle the Company to return
of any severance paid to Executive plus attorneys’ fees.  Executive further
consents to the Company’s notification to any new employer of Executive’s rights
and obligations under this Agreement.




29.
Scope of Restrictions.  If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Executive hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.




30.
Specific Enforcement/Injunctive Relief.  Executive agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy.  Accordingly, Executive agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction.  In addition, if
Executive violates any such restrictive covenant, Executive agrees that the
period of such violation shall be added to the term of the restriction.  In
determining the period of any violation, the Parties stipulate that in any
calendar month in which Executive engages in any activity in violation of such
provisions, Executive shall be deemed to have violated such provision for the
entire month, and that month shall be added to the duration of the
non-competition provision.  Executive acknowledges that the remedies described
above shall not be the exclusive remedies, and the Company may seek any other
remedy available to it either in law or in equity, including, by way of example
only, statutory remedies for misappropriation of trade secrets, and including
the recovery of compensatory or punitive damages.  Executive further agrees that
the Company shall be entitled to an award of all costs and attorneys’ fees
incurred by it in any attempt to enforce the terms of this Agreement if the
Company prevails.

 
15

--------------------------------------------------------------------------------

 

31.
Publicly Traded Stock.  The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Executive from investing his personal
assets in any stock or corporate security traded or quoted on a national
securities exchange or national market system provided, however, such
investments do not require any services on the part of Executive in the
operation or the affairs of the business or otherwise violate the Company’s Code
of Ethics.




32.
Contractual Limitations Period. For any dispute or claim arising under this
Agreement, Executive must commence legal action within the shorter of one (1)
year of accrual of the cause of action or such shorter period that may be
specified by law.




33.
Non-Jury Trials.  Notwithstanding any right to a jury trial for any claims,
Executive waives any such right to a jury trial, and agrees that any claim of
any type (including but not limited to employment discrimination litigation,
wage litigation, defamation, or any other claim) lodged in any court will be
tried, if at all, without a jury.




34.
Choice of Forum.  Executive acknowledges that the Company is primarily based in
Illinois, and Executive understands and acknowledges the Company’s desire and
need to defend any litigation against it in Illinois.  Accordingly, the Parties
agree that any claim of any type brought by Executive against the Company or any
of its employees or agents must be maintained only in a court sitting in Cook
County, Illinois, or, if a federal court, the Northern District of Illinois. 
Executive further understands and acknowledges that in the event the Company
initiates litigation against Executive, the Company may need to prosecute such
litigation in such state where the Executive is subject to personal
jurisdiction.  Accordingly, for purposes of enforcement of this Agreement,
Executive specifically consents to personal jurisdiction in the State of
Illinois.




35.
Choice of Law.  This Agreement shall be deemed to have been made within the
County of Cook, State of Illinois and shall be interpreted and construed in
accordance with the laws of the State of Illinois.  Any and all matters of
dispute of any nature whatsoever arising out of, or in any way connected with
the interpretation of this Agreement, any disputes arising out of the Agreement
or the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Illinois
without regard to any applicable state’s choice of law provisions.




36.
Titles.  Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.

 
16

--------------------------------------------------------------------------------

 

37.
Severability.  The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement is severable and that, in the event
any portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law.  Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.




38.
Assignment-Notices.  The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company.  This Agreement, being personal to
Executive, cannot be assigned by Executive, but his personal representative
shall be bound by all its terms and conditions.  Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Executive or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.




39.
Amendments and Modifications.  Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Executive unless in writing and
signed by both Parties.  The waiver by the Company or Executive of a breach of
any provision of this Agreement shall not be construed as a waiver of any
subsequent breach.  Nothing in this Agreement shall be construed as a limitation
upon the Company’s right to modify or amend any of its manuals or policies in
its sole discretion and any such modification or amendment which pertains to
matters addressed herein shall be deemed to be incorporated herein and made a
part of this Agreement.




40.
Outside Representations.  Executive represents and acknowledges that in signing
this Agreement he  does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.




41.
Other Remedies.  The Executive agrees to execute and be bound by the terms and
conditions of the Company’s Limited Recapture Agreement, and any applicable
laws, rules and regulations.




42.
Voluntary and Knowing Execution.  Executive acknowledges that he  has been
offered a reasonable amount of time within which to consider and review this
Agreement; that he  has carefully read and fully understands all of the
provisions of this Agreement; and that he  has entered into this Agreement
knowingly and voluntarily, with the assistance of counsel.

 
17

--------------------------------------------------------------------------------

 

43.
Liability Insurance.  The Company shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and non independent director.




44.
Entire Agreement.  This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement.  Any pre-existing
Employment Agreements shall be deemed null and void.  Nothing in this Agreement,
however, shall affect any separately‑executed written agreement addressing any
other issues.




45.
Legal Fees.  Executive will be entitled to receive reimbursement for reasonable
legal fees associated with the legal review and negotiation of this Agreement in
an amount not exceeding $30,000 following his provision to the Company of
reasonable supporting documentation therefor.



IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.
 
EXECUTIVE
 
HILL-ROM HOLDINGS, INC.
           
Signed:
   
By:
           
Printed: 
John P. Groetelaars
 
Title:
Executive Chairman
         
Dated:
   
Dated: 
 

 
18

--------------------------------------------------------------------------------

 
Exhibit A
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
 
[hillromlogo_small.jpg]
 
HILL-ROM HOLDINGS, INC.


NON-QUALIFIED STOCK OPTION AGREEMENT


(“AGREEMENT”)
 
 
Name of Grantee:  <<NAME>>
No. of Shares:  <<UNITS>>
   
Grant Date:  <<GRANT DATE>>
Price per Share:  <<GRANT PRICE>>



HILL-ROM HOLDINGS, INC. (the “Company”) hereby grants to the Grantee (referred
to below as “you”), as of the Grant Date, pursuant to the provisions of the
Hill-Rom Holdings, Inc. Stock Incentive Plan (the “Plan”), a non-qualified stock
option to purchase from the Company the number of shares of Common Stock set
forth above, at the price per share set forth above (the “Exercise Price”) (the
“Option”), upon and subject to the terms and conditions set forth in this
Agreement, the Plan and any rules and regulations adopted by the Board of
Directors of the Company or the committee of the Board which administers the
Plan (collectively, the “Committee”). Capitalized terms not defined herein shall
have the meanings specified in the Plan.



1.
Option Subject to Acceptance of Agreement



The Option shall be null and void unless Grantee shall accept this Agreement by
executing it in the space provided therefor and returning an original execution
copy of the Agreement to the Company (or electronically accepting this Agreement
within the Grantee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect).



2.
Time and Manner of Exercising Option



(a)           Maximum Term.  In no event may your Option be exercised after the
tenth anniversary of the Grant Date (“Expiration Date”).


(b)           Vesting of Option.  Your Option shall become exercisable with
respect to the first one-third of the shares of Common Stock subject to the
Option on the first anniversary of the Grant Date and your Option shall become
exercisable with respect to the second and third one-third of the shares covered
by your Option on the second and third anniversaries of the Grant Date,
respectively, provided that you are, and have been, continuously (except for any
absence for vacation, leave, etc. in accordance with the Company's or its
Subsidiaries' policies) employed by the Company or any of its Subsidiaries (as
applicable, the “Employer”) from the Grant Date through and including the
applicable vesting date.   The Option shall be vested and exercisable following
a termination of your employment according to the following terms and
conditions:


(i)           Death or Disability.  If your employment terminates by reason of
death or disability (as determined by the Committee), your Option will become
fully exercisable upon such termination of employment and may be exercised
during the period commencing on the date of your termination of employment and
ending on the earlier of (A) the third anniversary of the date of your
termination of employment, and (B) the Expiration Date, and at the conclusion of
such period, your Option will terminate.
 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 
(ii)          Retirement.  Except as noted herein, if your employment terminates
by reason of retirement after attaining age fifty-five (55) and completion of
ten (10) years of continuous employment (“Retirement”), your Option will become
fully exercisable upon such Retirement; provided, however, if your Retirement
occurs prior to the one-year anniversary of the Grant Date, your Option will
vest on a pro rata basis based on the number of days employed by your Employer
prior to the one-year anniversary of the Grant Date and the portion of the
Option that does not vest in accordance with this Paragraph 2(b)(ii) shall be
forfeited by you.  To the extent your Option becomes vested in accordance with
this Paragraph 2(b)(ii), your Option may be exercised during the period
commencing on the date of your Retirement and ending on the earlier of (A) the
third anniversary of the date of your Retirement, and (B) the Expiration Date,
and at the conclusion of such period, your Option will terminate.


(iii)         Without Cause or due to Good Reason Following a Change in
Control.  In the event (a) your employment is terminated by your Employer for
any reason other than on account of your death or disability or for Cause (as
defined below) or (b) by you for Good Reason (as defined below),  in each case,
after the occurrence, but before the third anniversary, of (y) a Change in
Control or (z) a sale, transfer or disposition of substantially all of the
assets or capital stock of your Employer at the time of such Change in Control,
sale, transfer or disposition, then your Option will become immediately vested
and exercisable in full and may be exercisable for during the period commencing
on the date of your termination of employment and ending on the earlier of (A)
the third anniversary of the date of your termination of employment, and (B) the
Expiration Date, and at the conclusion of such period, your Option will
terminate.


(iv)          Other Terminations of Employment.



(a)
If your employment terminates because of your voluntary resignation (other than
Retirement as that term is used above or by you due to Good Reason, as defined
below), your Option, to the extent vested on the effective date of your
termination of employment, may be exercisable for a period of ninety (90) days
after your termination of employment, but not beyond the Expiration Date.  The
portion of your Option that is not vested as of the effective date of your
termination of employment shall be forfeited by you.




(b)
if your employment is terminated involuntarily by your Employer without "Cause"
(as defined below) or you terminate employment for Good Reason (as defined
below), your Option will become immediately vested and exercisable in full upon
such termination of employment and will remain exercisable for a period of
ninety (90) days after your termination of employment, but not beyond the
Expiration Date.

 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 

(c)
If your employment is terminated involuntarily by the Employer for "Cause" (as
defined below), your Option (including any portion that has previously become
exercisable) will immediately expire upon such termination of employment and may
not be exercised.




(d)
Except as provided below in Paragraph 2(c), if you are employed by a Subsidiary
and the Company ceases to own, directly or indirectly, more than 50% of the
ownership interests of the Subsidiary, your employment shall be deemed
terminated for purposes of this Agreement at such time.



For purposes of this Agreement, "Cause" shall have the meaning set forth in your
employment agreement with your Employer or, if you do not have an employment
agreement with your Employer that defines Cause, then Cause shall mean the
Employer's good faith determination that you have:  (A)acted with gross neglect
or willful misconduct in the discharge of your duties and responsibilities or
refused to follow or comply with the lawful direction of the Employer or the
terms and conditions of any applicable employment agreement, providing such
refusal is not based primarily on your good faith compliance with applicable
legal or ethical standards;   (B)acquiesced or participated in any conduct that
is dishonest, fraudulent, illegal (at the felony level), unethical, involves
moral turpitude or is otherwise illegal and involves conduct that has the
potential, in the Employer's reasonable opinion, to cause the Company, a
Subsidiary, its officers or its directors embarrassment or ridicule; 
(C)violated a material requirement of any Company or Subsidiary policy or
procedure, specifically including a violation of the Company's Code of Ethics or
Associate Policy Manual;  (D)disclosed without proper authorization any trade
secrets or other confidential information;  (E) engaged in any act that, in the
reasonable opinion of the Employer, is contrary to its best interests or would
hold the Company, a Subsidiary, its officers or directors up to probable civil
or criminal liability, provided that, if you act in good faith in compliance
with applicable legal or ethical standards, such actions shall not be grounds
for termination for Cause; or (F)engaged in such other conduct recognized at law
as constituting Cause.


For purposes of this Agreement, "Good Reason" shall have the meaning set forth
in your change in control agreement with your Employer or, if you do not have a
change in control agreement with your Employer that defines Good Reason, then
Good Reason shall mean the occurrence, without your consent, of any of the
following acts by your Employer, or failures by your Employer to act (each a
“Good Reason Condition”), provided you provide written notice to the Company of
the occurrence of the Good Reason Condition within ten (10) business days after
you have knowledge of it; your Employer fails to notify you of the Employer’s
intended method of correction within thirty (30) business days after the
Employer receives your notice, or the Employer fails to correct the Good Reason
Condition within thirty (30) business days after such notice; and you resign
within ten (10) business days after the end of the 30-business-day period after
your notice:  (A)   a material diminution in your duties; (B) a material
reduction in the amount of your base salary or the discontinuation or material
reduction of your participation at the same level of eligibility as compared to
other peer employees in any incentive compensation, subject to your
understanding that such reduction(s) shall be permissible if the change applies
in a similar way to other peer level employees; or (C) the relocation of the
Company’s principal executive offices or your place of work to a location
requiring a change of more than fifty (50) miles in your daily commute.
 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 
(c)           Distribution of Subsidiary.  Notwithstanding anything herein to
the contrary, the distribution by the Company of any or all or a part of the
shares of common stock of any of its Subsidiaries to Company shareholders
("Distribution") shall not constitute a termination of employment for purposes
of this Agreement, and if you are employed by a Subsidiary whose shares of
common stock are included in a Distribution, your employment will be deemed to
continue for purposes of this Agreement until otherwise terminated as provided
herein.  In addition, if you transfer employment from the Company to one of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with or in anticipation of the
Distribution, such transfer shall not constitute a termination of employment for
purposes of this Agreement, and your employment will be deemed to continue for
purposes of this Agreement until otherwise terminated as provided herein.



3.
Manner of Exercise



You may exercise your Option by giving notice to the Company or its designated
administrator on a form acceptable to the Company (which may be written or
electronic) specifying the number of shares of Common Stock desired to be
purchased, provided that in no case may fewer than 100 shares be purchased at
any one time, except to purchase a residue of fewer than 100 shares.    The
notice must be accompanied by payment of the aggregate Exercise Price (or by
arranging for such payment to the Company’s satisfaction) as follows: (i) in
cash; (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate Exercise Price payable pursuant to the Option by reason of such
exercise; (iii) by authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation; (iv) except as may be prohibited by applicable law, in cash by
a broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (v) by a combination of (i), (ii) and (iii).
No share of Common Stock or certificate representing a share of Common Stock
shall be issued or delivered until the full purchase price therefor and any
withholding taxes thereon, as described in Paragraph 4, have been paid.  Your
Option will be deemed exercised on the date your notice of exercise (with the
required payments of the Exercise Price and related taxes) is received by the
Company or its designated administrator.
 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 

4.
Income Tax Withholding



In connection with the exercise of your Option, you will be required to pay, or
make other arrangements satisfactory to the Committee, to satisfy any applicable
tax withholding liability (“Required Tax Payments”).  If you fail to satisfy
your tax withholding obligation in a time and manner satisfactory to the
Committee, the Company shall have the right to withhold the required amount from
your salary or other amounts payable to you.  Prior to the date of the Option
exercise, you may elect to satisfy your obligation to advance the Required Tax
Payments by any of the following means:  (i) a cash; (ii) delivery to the
Company (either actual delivery or by attestation procedures established by the
Company) of previously owned whole shares of Common Stock having an aggregate
Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments; (iii)
authorizing the Company to withhold whole shares of Common Stock which would
otherwise be delivered to you upon exercise of the Option having an aggregate
Fair Market Value, determined as of the Tax Date, equal to the Required Tax
Payments; (iv) except as may be prohibited by applicable law, a cash payment by
a broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (v) any combination of (i), (ii) and (iii). 
Shares of Common Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments.  Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by you.  No share of Common Stock or certificate representing a share of
Common Stock shall be issued or delivered until the Required Tax Payments have
been satisfied in full.



5.
Non-transferability of Option



The Option granted to you by this Agreement may be exercised only by you, and
may not be assigned, pledged, or otherwise transferred by you, with the
exception that in the event of your death the Option may be exercised (at any
time prior to its expiration or termination as provided in Paragraph 2) by the
executor or administrator of your estate or by a person who acquired the right
to exercise your Option by bequest or inheritance or by the laws of descent and
distribution.



6.
Forfeiture



Your Option and any Common Stock acquired hereunder and any gain from the sale
of any Common Stock acquired hereunder are required to be forfeited by you,
including after exercise or vesting, if, during your employment or within one
(1) year following your termination of employment (or any longer period
specified in any applicable employment or severance agreement with the Company),
you engage in Disqualifying Conduct, which shall mean:  (i) your performance of
service (including service as an employee, director, or consultant) for a
competitor of the Company or its Subsidiaries or the establishing by you of a
business which competes with the Company or its Subsidiaries, (ii) your
solicitation of employees or customers of the Company or its Subsidiaries, (iii)
your improper use or disclosure of confidential information of the Company or
its Subsidiaries, or (iv) your material misconduct in the performance of your
duties for the Company or its Subsidiaries, as determined by the Committee.
 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 

7.
Stock Ownership Guidelines



If applicable to your position, you (or your beneficiary or legal representative
upon your death or disability) shall be bound by the “Stock Ownership
Guidelines” of the Company as may be in effect from time to time.



8.
Agreement Subject to the Plan



This Agreement is subject to the provisions of the Plan (including, without
limitation, Sections 4.4, 15.1 and 16.2) and shall be interpreted in accordance
therewith. In the event that the provisions of this Agreement and the Plan
conflict, the Plan shall control. You hereby acknowledge receipt of a copy of
the Plan.



9.
No Guarantee of Employment



The grant of this Option does not constitute an assurance of continued
employment for any period or in any way interfere with the Company’s right to
terminate your employment or to change the terms and conditions of your
employment.



10.
Other Plans



You acknowledge that any income derived from your Option (or the sale of Common
Stock underlying your Option) will not affect your participation in, or benefits
under, any other benefit plan maintained by the Company.



11.
Administration



The Committee has the sole power to interpret the Plan and this Agreement and to
act upon all matters relating to Options granted under the Plan.  Any decision,
determination, interpretation, or other action taken pursuant to the provisions
of the Plan by the Committee shall be final, binding, and conclusive.
 

--------------------------------------------------------------------------------

 
[hillromlogo_small.jpg]
 
This Agreement contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.  Please
complete the on-line agreement process to evidence your acceptance of this
Option on the terms and conditions set forth in this Agreement.


HILL-ROM HOLDINGS, INC.














ACCEPTED:  <<NAME>>_______________________
 
 

--------------------------------------------------------------------------------

 
Exhibit B
SAMPLE SEPARATION AND RELEASE AGREEMENT


THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between EMPLOYEE’S FULL NAME (“Executive”) and Hill-Rom Holdings, Inc. (together
with its subsidiaries and affiliates, the “Company”).  To wit, the Parties agree
as follows:



1.
Executive’s active employment by the Company shall terminate effective [date of
termination] (Executive’s “Effective Termination Date”).  Except as specifically
provided by this Agreement, or in any other non-employment agreement that may
exist between the Company and Executive, Executive agrees that the Company shall
have no other obligations or liabilities to him/her following his/her Effective
Termination Date and that his/her receipt of the Severance Benefits provided
herein shall constitute a complete settlement, satisfaction and waiver of any
and all claims he/she may have against the Company.




2.
Executive further submits, and the Company hereby accepts, his resignation as an
Executive, officer and director, as of his Effective Termination Date for any
position he may hold.  The Parties agree that this resignation shall apply to
all such positions Executive may hold with the Company or any parent, subsidiary
or affiliated entity thereof.  Executive agrees to execute any documents needed
to effectuate such resignation.  Executive further agrees to take whatever steps
are necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.




3.
The Company agrees to provide Executive severance pay on the termination of his
employment, as provided for in his Employment Agreement.




4.
The Company further agrees to provide Executive with limited out-placement
counseling with a company of its choice provided that Executive participates in
such counseling immediately following termination of employment. 
Notwithstanding anything in this Section 4 to the contrary, the out-placement
counseling shall not be provided after the last day of the second calendar year
following the calendar year in which termination of employment occurs.




5.
As of his/her Effective Termination Date, except as otherwise provided in the
Employment Agreement, Executive will become ineligible to participate in the
Company’s health insurance program and continuation of coverage requirements
under COBRA (if any) will be triggered at that time.  The medical insurance
provided herein does not include any disability coverage.




6.
Intentionally omitted




7.
In exchange for the foregoing Severance Benefits, EMPLOYEE FULL NAME on behalf
of himself/herself, his/her heirs, representatives, agents and assigns hereby
RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) Company Name. 
(ii) its parent, subsidiary or affiliated entities, (iii) in such capacity, all
of their present or former directors, officers, Executives, shareholders, and
agents, as well as, (iv) all predecessors, successors and assigns thereof from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Agreement.

 
1

--------------------------------------------------------------------------------

 

8.
Without limiting the generality of the foregoing release, it shall include:  (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties’ employment relationship, including any claims Executive
may have under the Civil Rights Acts of 1866 and 1964, as amended, 42 U.S.C. §§
1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age Discrimination
in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor
Standards Act 29 U.S.C. §§ 201 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §§ 2101, et seq.; the Sarbanes-Oxley Act of 2002,
specifically including the Corporate and Criminal Fraud Accountability Act, 18
U.S.C. §1514,A et seq.; and any other federal, state or local law governing the
Parties’ employment relationship; (ii) any claims on account of, arising out of
or in any way connected with Executive’s employment with the Company or leaving
of that employment; (iii) any claims alleged or which could have been alleged in
any charge or complaint against the Company; (iv) any claims relating to the
conduct of any Executive, officer, director, agent or other representative of
the Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer’s
right to separate its Executives; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.




9.
Executive further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:




(a)
prevent Executive from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal state or local agency; or




(b)
prevent employee from challenging, under the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his/her release of
any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission.




10.
Notwithstanding his/her right to file an administrative charge with the EEOC or
any other federal, state, or local agency, Executive agrees that with his/her
release of claims in this Agreement, he/she has waived any right he/she may have
to recover monetary or other personal relief in any proceeding based in whole or
in part on claims released by him/her in this Agreement.  For example, Executive
waives any right to monetary damages or reinstatement if an administrative
charge is brought against the Company whether by Executive, the EEOC, or any
other person or entity, including but not limited to any federal, state, or
local agency.  Further, with his/her release of claims in this Agreement,
Executive specifically assigns to the Company his/her right to any recovery
arising from any such proceeding.

 
2

--------------------------------------------------------------------------------

 

11.
The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims.  Accordingly, Executive hereby acknowledges that:




(a)
He/she has carefully read and fully understands all of the provisions of this
Agreement and that He/she has entered into this Agreement knowingly and
voluntarily;




(b)
The Severance Benefits offered in exchange for Executive’s release of claims
exceed in kind and scope that to which he/she would have otherwise been legally
entitled absent the execution of this Agreement;




(c)
Prior to signing this Agreement, Executive had been advised, and is being
advised by this Agreement, to consult with an attorney of his/her choice
concerning its terms and conditions; and




(d)
He/she has been offered at least [twenty-one (21)/forty-five (45)] days within
which to review and consider this Agreement.




12.
The Parties agree that this Agreement shall not become effective and enforceable
until the date this Agreement is signed by both Parties or seven (7) calendar
days after its execution by Executive, whichever is later.  Executive may revoke
this Agreement for any reason by providing written notice of such intent to the
Company within seven (7) days after he/she has signed this Agreement, thereby
forfeiting Executive’s right to receive any Severance Benefits provided
hereunder and rendering this Agreement null and void in its entirety.




13.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Executive’s rights or claims that may arise after he/she
signs this Agreement.  It is further understood by the Parties that nothing in
this Agreement shall affect any rights Executive may have under any Company
sponsored Deferred Compensation Program, Executive Life Insurance Bonus Plan,
Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award, Pension Plan
and/or Savings Plan (i.e., 401(k) plan) provided by the Company as of the date
of his/her termination, such items to be governed exclusively by the terms of
the applicable agreements or plan documents.




14.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Executive’s rights with respect to any vested benefits, any rights he/she has to
benefits which cannot be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Executive may have under any
indemnification agreement he/she has with the Company prior to the date hereof,
any rights he/she has as a shareholder, or any claim for breach of this
Agreement, including, but not limited to the benefits promised by the terms of
this Agreement.

 
3

--------------------------------------------------------------------------------

 

15.
[Option A] Executive acknowledges that his/her termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.



[Option B] Executive represents and agrees that he/she has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Executive.  This information is
attached hereto as Exhibit A.  The Parties acknowledge that simply providing
such information does not mean and should not be interpreted to mean that the
Company was obligated to comply with 29 C.F.R. § 1625.22(f).



16.
Executive hereby affirms and acknowledges his/her continued obligations to
comply with the post-termination covenants contained in his/her Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions.  Executive acknowledges that a copy of the
Employment Agreement has been attached to this Agreement as Exhibit A [B] or has
otherwise been provided to him/her and, to the extent not inconsistent with the
terms of this Agreement or applicable law, the terms thereof shall be
incorporated herein by reference.  Executive acknowledges that the restrictions
contained therein are valid and reasonable in every respect and are necessary to
protect the Company’s legitimate business interests.  Executive hereby
affirmatively waives any claim or defense to the contrary.




17.
Executive acknowledges that the Company as well as its parent, subsidiary and
affiliated companies (“Companies” herein) possess, and he/she has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense.  Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or specifications, regulatory compliance issues, research and
development efforts, technical data and know-how, sales information, including
pricing and other terms and conditions of sale, financial information, internal
procedures, techniques, forecasts, methods, trade information, trade secrets,
software programs, project requirements, inventions, trademarks, trade names,
and similar information regarding the Companies’ business (collectively referred
to herein as “Confidential Information”).

 
4

--------------------------------------------------------------------------------

 

18.
Executive agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company.  Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Executive agrees not to disclose,
or cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Executive’s own purposes or for the benefit of any
other entity or person.  The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Executive or other wrongdoing.  The foregoing shall not apply to information
that the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).




19.
On or before Executive’s Effective Termination Date or per the Company’s
request, Executive agrees to return the original and all copies of all things in
his/her possession or control relating to the Company or its business, including
but not limited to any and all contracts, reports, memoranda, correspondence,
manuals, forms, records, designs, budgets, contact information or lists
(including customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that he/she received, prepared, helped prepare, or directed
preparation of in connection with his/her employment with the Company.  Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Executive’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.  Additionally, Executive may retain his address books
to the extent they only contain contact information.




20.
Executive agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Executive’s
knowledge or former area of responsibility.  Executive agrees to promptly notify
the Company, through the Office of the General Counsel, in the event he/she is
contacted by any outside attorney (including paralegals or other affiliated
parties) with regard to matters related to his employment with the Company
unless (i) the Company is represented by the attorney, (ii) Executive is
represented by the attorney for the purpose of protecting his/her personal
interests or (iii) the Company has been advised of and has approved such
contact.  Executive agrees to provide reasonable assistance and completely
truthful testimony in such matters including, without limitation, facilitating
and assisting in the preparation of any underlying defense, responding to
discovery requests, preparing for and attending deposition(s) as well as
appearing in court to provide truthful testimony.  The Company agrees to
reimburse Executive for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 
5

--------------------------------------------------------------------------------

 

21.
Executive agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its Executives, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  Similarly, the Company
agrees not to provide any information, and the Company shall instruct the board
of directors and senior officers not to make any written or oral statement, that
may defame, disparage or cast in a negative light so as to do harm to the
personal or professional reputation of Executive.  The Parties acknowledge,
however, that nothing contained herein shall be construed to prevent or prohibit
the Company or the Executive from providing truthful information in response to
any court order, discovery request, subpoena or other lawful request, rebutting
statements by others or making normal competitive-type statements.




22.
EXECUTIVE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT.  Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Executive agrees that
he/she shall not communicate, display or otherwise reveal any of the contents of
this Agreement to anyone other than his/her spouse, legal counsel or financial
advisor provided, however, that they are first advised of the confidential
nature of this Agreement and Executive obtains their agreement to be bound by
the same.  The Company agrees that Executive may respond to legitimate inquiries
regarding the termination of his/her employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits
him/her from further discussing the specifics of his/her separation.  Nothing
contained herein shall be construed to prevent Executive from discussing or
otherwise advising subsequent employers of the existence of any obligations as
set forth in his/her Employment Agreement.  Further, nothing contained herein
shall be construed to limit or otherwise restrict the Company’s ability to
disclose the terms and conditions of this Agreement as may be required by
business necessity.




23.
In the event that Executive breaches or threatens to breach any provision of
this Agreement, he/she agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief.  Executive hereby waives any claim that the
Company has an adequate remedy at law.  In addition, and to the extent not
prohibited by law, Executive agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach.
Executive agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages. 
Moreover, if Executive pursues any claims against the Company subject to the
foregoing General Release, Executive agrees to immediately reimburse the Company
for the value of all benefits received under this Agreement to the fullest
extent permitted by law.




24.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Executive shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief.

 
6

--------------------------------------------------------------------------------

 

25.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Executive’s employment relationship with the Company on
an amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Executive, both Parties having expressly denied any
such liability or wrongdoing.




26.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.




27.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.




28.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Illinois without regard to any applicable state’s choice of law
provisions.




29.
Executive represents and acknowledges that in signing this Agreement he/she does
not rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company’s Executives, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.




30.
This Agreement represents the entire agreement between the Parties concerning
the subject matter hereof, shall supersede any and all prior agreements which
may otherwise exist between them concerning the subject matter hereof
(specifically excluding, however, the post-termination obligations contained in
an Executive’s Employment Agreement, any obligations contained in an existing
and valid Indemnity Agreement of Change in Control or any obligation contained
in any other legally-binding document), and shall not be altered, amended,
modified or otherwise changed except by a writing executed by both Parties.



PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 
[EXECUTIVE]
 
COMPANY NAME
           
Signed:
   
By:
           
Printed: 
 
 
Title:
           
Dated:
   
Dated: 
 

 
8

--------------------------------------------------------------------------------

 
Exhibit C
List of Competitors


1) Getinge Group
2) Arjo Huntleigh (Getinge Spin-Off)
3) Heine Optotechnik
4) Linet
5) Midmark
6) Mindray
7) Mizhuo/OSI
8) Omron Healthcare
9) Paramount Bed Company, Ltd
10) Riester
11) Schiller
12) Skytron
13) Steris Corporation
14) Stryker Corporation
15) Vocera

 
1

--------------------------------------------------------------------------------

 